Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton N. Ward, III, appeals from the district court’s order upholding the dismissal by the bankruptcy court of Ward’s challenge to the constitutionality of 11 U.S.C. § 523(a)(8) (2012), and the bankruptcy court’s determination that his student loan debt is not dischargeable. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Ward v. U.S. Dep’t of Educ., No. 5:13-cv-00695-D (E.D.N.C. June 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.